Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vietz et al. (US 20070119829 A1) in view of Hanetob et al. (SU 362674 A1)
Regarding claim 1, Vietz et al. discloses a method of forming a pipeline (Fig. 1), comprising: 
sequential delivery a plurality of pipes (1 and 2, Fig. 1) to a situ, each pipe (1, 2) extending between opposite wall ends (Fig. 1); 
and continuously installing pipes in the situ to form a pipeline with a desired pipeline length (pipeline length and the number of pipes is controlled by the site Engineer/Operator), producing a joint (4, Fig. 1) between adjacent pipes (1 and 2); 
and laser welding (via laser welding head 12, Fig. 1) the joints to provide coupling between the pipes.

    PNG
    media_image1.png
    551
    696
    media_image1.png
    Greyscale


Hanetob et al. discloses a method of welding preparation of jointed ends comprising edges making a corona formation to increase the joint strength (Col. 1, lines 1-25, Figs. 1-3). Since a connection method was known using a corona formation to join two components, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pipe wall ends of Vietz et al. with the corona structure as taught by Hanetob et al. for the purpose increasing the joint strength. 

    PNG
    media_image2.png
    464
    575
    media_image2.png
    Greyscale

Regrading claim 2, Vietz et al. modified discloses the method of claim 1. The limitation wherein the corona formations are provided before or after the delivery step would cover every scenario. Hanetob et al. show corona structures that were provided prior to connection. 
Regarding claim 3, Vietz et al. modified discloses the method of claim 1.  Vietz et al. further show wherein adjacent pipes (1 and 2) are coupled in a vertical position (Fig. 1).
Regarding claim 4, Vietz et al. modified discloses the method of claim 1.  Vietz et al. further show self- centering the adjacent pipes (via support structure 35 and 45, Fig. 1). As modified with the corona structure Hanetob et al, the self-centering would occur during the engagement of the corona formations.
Regarding claims 5 and 7, Vietz et al. modified discloses the method of claim 2 wherein the corona formations of respective subsequent pipes lockingly engage one another prior to the welding of the joint (engagement of the corona formation shown in Figs. 1-3 of Hanetob et al. 
Regarding claim 6, Vietz et al. discloses a pipeline assembling system (see Fig. 1 above), comprising: a plurality of pipes (1 and 2, Fig. 1) each having a longitudinal wall extending between opposite wall ends, and a laser (laser welding head 12, Fig. 1) operative to emit laser beam welding the joint.
Vietz et al. is silent on each wall end being provided with a corona formation configured such that the corona formations of adjacent pipes mesh one another to form a joint.

Regarding claim 8, Vietz et al. modified discloses the pipeline assembling system of claim 6, Hanetob et al. show wherein the corona formation is configured with alternating projections and grooves (Fig. 1).
Regarding claim 9, Vietz et al. modified discloses the pipeline assembling system of claim 8, wherein the projections and corresponding grooves have respective complementary surfaces (see Fig 1 of Hanetob et al).
Regarding claim 10, Vietz et al. modified discloses the pipeline assembling systems of claim 8, wherein the projections and grooves each have a cross-section selected from triangular (see Fig 1 of Hanetob et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761